Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first Office Action on the Merits. Claims 1-12 as originally filed 30 SEP. 2022, are pending and have been considered as follows:

Election/Restrictions
Applicant’s election without traverse of "Group I, claims 1-12" in the reply filed on 30 SEP. 22 is acknowledged.
The Examiner notes a typographical error in the election restriction mailed 02 AUG. 2022 whereby group II. for election mistakenly listed claims 13-21 as being the in the second group where claims 13-22 should have been listed. 
Claim 13-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-12  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. US 11454042 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features defined by the non-identical claim language would each be obvious to one of ordinary skill in the art when constructing the invention disclosed in US 11454042 B2.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
Cl. 11, ln. 2: "abutting one another" has not been explicitly pointed out; the Examiner recognizes page 13 (line 6-9) which describes "generally abutting arrangement" which arrangement may include "directly contact", but such an embodiment should be disclosed in the drawings or the claim should be drawn to a "generally abutting arrangement";
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2, 3, 5, 6, 7, 9, 10, 11, 12 objected to because of the following informalities:  
Claim 2, 3, 5, 6, 7, 9, 10, 11, 12, ln. 1 each: after "claim 1,", "claim 2.", "claim 6", "claim 9,", and "claim 10,", insert --further comprising:-- as these appear to be a confusing claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5-7, and 9-12 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Naka et al. US 4922670 A (Naka).
As per claim 1 Naka teaches an
elevated flooring system (free access floor 10, FIG. 3) operable to support a flooring panel (panel 14, FIG. 3), 
said elevated flooring system (free access floor 10, FIG. 3) comprising: 
a saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3) including a base surface (top surface of stringer retainer 20 FIG. 6) and a plurality of prongs (projection 21, FIG. 6) extending upwardly away from the base surface (top surface of stringer retainer 20 FIG. 6); and 
a plurality of beams (stringer 13, FIG. 6) engaged with and vertically supported by the base surface (top surface of stringer retainer 20 FIG. 6) of the saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3), 
each of said beams (stringer 13, FIG. 6) being configured to support the flooring panel (panel 14, FIG. 3) and defining an aperture (bore 26, FIG. 6) configured to receive a respective one of the plurality of prongs (projection 21, FIG. 6), 
each of said prongs (projection 21, FIG. 6) extending through a respective one of the apertures (bore 26, FIG. 6) to restrict horizontal movement of the corresponding beam relative to the saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3).  

As per claim 2 Naka teaches the limitation according to claim 1, each of said prongs (projection 21, FIG. 6) extending in alignment with an upright connection axis (see "extending in alignment", FIG. 6), each of said prongs (projection 21, FIG. 6) being slidably received into and out of the respective one of the apertures (bore 26, FIG. 6) such that vertical lifting of the corresponding beam relative to the saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3) removes the prong from the respective one of the apertures (bore 26, FIG. 6).  

As per claim 3 Naka teaches the limitation according to claim 2,  said saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3) and said beams (stringer 13, FIG. 6) cooperatively restricting movement of the beams (stringer 13, FIG. 6) relative to the saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3) in all but a disengagement direction (see FIG. 3; also "panel holders 15 which are securing means for securing the four corners of each floor panel" 4:54) that extends away from the saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3) and is aligned with the upright connection axis.  

As per claim 5 Naka teaches the limitation according to claim 2, said saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3) including a saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3) base fixed to and supporting the prongs (projection 21, FIG. 6),  said saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3) base presenting the base surface (top surface of stringer retainer 20 FIG. 6), with the base surface (top surface of stringer retainer 20 FIG. 6) being substantially planar (see "substantially planar" FIG. 6).  

As per claim 6 Naka teaches the limitation according to claim 1, each of said beams (stringer 13, FIG. 6) being tubular (see "tubular" as broadly claimed, FIG. 3), said beam including spaced sidewalls and a bottom wall that extends between the sidewalls (see bottom wall and sidewalls, FIG. 3), with the apertures (bore 26, FIG. 6) extending through the bottom wall.  

As per claim 7 Naka teaches the limitation according to claim 6,  each of said prongs (projection 21, FIG. 6) extending in alignment with an upright connection axis (see "alignment", as broadly claimed, FIG. 6),  each of said prongs (projection 21, FIG. 6) being slidably received into (see "fitted into" 6:42) and out of the respective one of the apertures (bore 26, FIG. 6) such that vertical lifting of the corresponding beam relative to the saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3) removes the prong from the respective one of the apertures (bore 26, FIG. 6).  

As per claim 9 Naka teaches the limitation according to claim 6, each of said beams (stringer 13, FIG. 6) defining opposite beam ends (see ends of 13 and 13 —left and right sides— each with a bore proximate lead line 26, FIG. 6), with each beam end presenting a corresponding one of the apertures (bore 26, FIG. 6).  

As per claim 10 Naka teaches the limitation according to claim 9, said saddle (base 16, stringer retainer 20, and panel holder receiving member 23, FIG. 3) being attached to and interposed between adjacent ones (see "attached to and interposed between" FIG. 6) of the opposite beam ends of two of the plurality of beams (stringer 13, FIG. 6).  

As per claim 11 Naka teaches the limitation according to claim 10,  said adjacent beam ends abutting one another (see FIG. 6; stringers 13 are recognized as "abutting one another" as broadly claimed because they both positively engage panel holder 15), with the corresponding two of the plurality of beams (stringer 13, FIG. 6) being coaxially arranged relative to each other (see "coaxially arranged" FIG. 6).  

As per claim 12 Naka teaches the limitation according to claim 6,  each of said beams (stringer 13, FIG. 6) being devoid of structure that extends (see FIG. 6; the stringers are recognized as being "devoid of strucure that extends" as broadly claimed) into another one of said beams (stringer 13, FIG. 6).  

Allowable Subject Matter
Claim 4 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and additionally if accompanied by an approved terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
the Examiner notes that a thorough search was performed and the prior art of record has been cited; the Examiner did not find a reference or combination of references that distinctly disclosed or fairly suggested a modification to arrive at the floor assembly as claimed, namely with the inclusion of a locking fastener removably securing at least on prong and the corresponding beam with an elevated flooring system as distinctly claimed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH J. SADLON/Examiner, Art Unit 3635